Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 14 and 16-20 are pending in a Response dated 09/29/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/30/2022 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

 Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 09/29/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the double patenting rejection with respect to copending application no. 16/957577 is withdrawn because ‘577 application is abandoned. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejections --- as necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims 14 and 16-20 remain rejected under 35 USC 103 as being obvious over Goodrich et al., Chronic administration of dietary grape seed extract increases colonic expression of gut tight junction protein occludin and reduces fecal calprotectin: a secondary analysis of healthy Wistar Furth rats,” Nutrition research, 2021, vol. 32, pp. 787-794 (IDS of 08/03/2021, hereinafter Goodrich) in view of Reed et al. (US2014/0200266A1, of record, hereinafter Reed); and further in view of Leahy et al. (US2002/0054924A1, of record, hereinafter Leahy); and/or CN104297408A (citation is obtained from the attached Google English translation, hereinafter, CN ‘408).   


Applicant claims including the below claim 14 filed on 09/29/2022:

    PNG
    media_image1.png
    633
    828
    media_image1.png
    Greyscale

	
For examination purpose, 
As to “determining an amount of the composition which contains an effective amount of the at least one compound having the gallic acid residue to improve the intestinal barrier function in a subject” of instant claim 14, the determining step could be just weighting out the components to the composition at the broadest reasonable interpretation manner. Thus, when the prior art discloses an amount of the composition to improve intestinal barrier function, it would most likely implicit determining the amount and thus meets the claimed determining step. 

Regarding instant claims 14, 16 and 18, they are rejected by Goodrich. 
Goodrich teaches chronic administration of dietary grape seed extract to a subject increases colonic expression of gut tight junction protein occluding (see entire document including abstract) and thus intestinal tract barrier function is improved; the grape seed extract, Vitaflavan GSE contains monomeric procyanidin such as flavan-3-ol including epicatechin gallate (ECG) which has galloyl group as supported by [0072] of the instant publication, and dimeric, trimeric, and larger procyanidins having flavan-3-ol-polymer (section 2.1 on page 788 right column, the below Table 1 and Fig. 1) and when 0.1% GSE (~100mg/kg/day) is administered to a subject, GSE increased selection of gut tight junction protein expression, it suggests GSE may reduce intestinal permeability in obesity or other disease states (page 792, left column).  Please note that the instant specification discloses the intestinal barrier function is improved by normalizing or strengthening a tight junction bonding the intestinal epithelial cells together ([0073] of the instant publication). Therefore, when the determined amount ~100mg/kg/day of the GSE composition was administered to an animal subject, the intestinal barrier function can be improved and such determined amount of GSE would meet the claimed determining step (instant claims 14  & 16); and the compound is administered orally (pages 792-793)(instant claim 18). 

    PNG
    media_image2.png
    329
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    1147
    media_image3.png
    Greyscale

Goodrich does not expressly teach flavan-3-ol polymer having a galloyl group of instant claim 14. 
However, the prior art teaches GSE containing e.g., epicatechin gallate as monomeric falvan-3-ol polymer having galloyl group, and dimeric or polymeric flavan-3-ol such as procyanidin B2 and C1, all of them are effective to improve intestinal barrier function. Therefore, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify monomeric epicatechin gallate with dimeric or polymeric flavan-3-ol having gallate in order to enhance the efficacy or properties of the compound, in the absence of evidence to the contrary. 
	In light of the foregoing, instant claims 14, 16 and 18 are rejected by Goodrich. 

Regarding Claims 14, 17 and 19, they are rejected by Goodrich in view of Leahy and/or Reed. 
However, Goodrich does not expressly teach flavan-3-ol polymer having a galloyl group of instant claim 14; and the amount of galloyl group in the flavan-3-ol polymer of instant claims 17 and 19. The deficiencies are curd by Leahy and/ Reed.   
Leahy teaches compositions derived from cranberry and grapefruit and therapeutic uses therefor (title); the compositions are used to treat inflammatory disorder including irritable bowel disease, gastrointestinal disorders, inflammatory bowel disease (e.g., ulcerative colitis)([0119]); the compositions comprise flavonoids such as proanthocyanidins, flavan-3-ols that include catechins, catechins gallate, epicatechin gallate, gallocatechin gallate and combinations thereof ([0011]) wherein the combinations read on the claimed compound (instant claim 14 - compound). The compositions are provided in dosage form wherein the dosage ranges may be from about 1 to about 1000mg/day ([0133]) which may read on the instant range of 1 to 2000mg /60kg (instant claim 19)
Reed teaches a tannin-containing composition comprising an effective amount of one or more proanthocyanidins (=condensed tannins) and/or hydrolysable tannins to enhance intestinal barrier function and its method comprising administering the same composition to a subject (abstract, [0006] and claim 1 of prior art) in an amount of 1ug to about 500mg/kg (= 60ug to 30000/60kg) or 0.1mg/L to about 13g/L ([0141]) which overlaps the instant range of 1-2000mg/60kg (instant claims 17 & 19); the one or more proanthocyanidins are oligomeric polyphenolics which occurs as e.g., tetramers  and includes without limitation, catechin, epicatechin, epigallocatechin, epicatechin gallate, epigallocatechin gallate, epiafzelechin, fisetinidol, guibourtinidol, mesquitol, and robinetinidol, among others ([0078]); the composition can be substantially free of monomeric tannins components and the tannins may have degrees of polymerization of at least 2, 3, 4 or 5, and the tannins in the composition may be exclusively proanthocyanidins, exclusively hydrolysable tannins or combination of both ([0013]) which reads on the claimed compound and the hydrolysable tannins include esters of polyol core moieties, such as sugars where the sugar is usually D-glucose and the hydroxyl groups of the sugar are partially or totally esterified with phenolic groups such as gallic acid, polymeric galloyl esters thereof, and/or oxidatively cross-linked galloyl groups, such as ellagic acid and gallagic acid, and its example of hydrolysable tannins includes gallotannins which are polygalloyl esters and the below ellagitannins which are ellagic acid esters ([0105]-[0109]) which is alpha-punicalagin. Please note that when polygalloyl esters of gallotannins include D-glucose, they may read on the instant gallotanin species. 

    PNG
    media_image4.png
    636
    670
    media_image4.png
    Greyscale

The tannin formulation can be administered orally in solid form ([0012] and [0136]) (instant claim 19 - oral); and the composition is prepared in a pharmaceutical composition comprising tannin and carrier ([0134]-[0136]) or nutritional composition ([0144]). 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from nutrition, cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
Goodrich discloses that grapeseed extract comprising  flavan-3-ol having galloyl or flavan-3-ol polymers are effective to improve intestinal barrier function. Leahy teaches grapefruit derived compositions are used to treat inflammatory disorder including irritable bowel disease, gastrointestinal disorders, inflammatory bowel disease and the compositions comprise flavonoids such as proanthocyanidins, flavan-3-ols that include catechins, catechins gallate, epicatechin gallate, gallocatechin gallate and combinations thereof. Reed teaches tannins may have degrees of polymerization of at least 2, 3, 4 or 5, and the tannins in the composition may be exclusively proanthocyanidins, exclusively hydrolysable tannins or combination of both. Therefore, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify monomeric epicatechin gallate of Goodrich with combinations, flavan-3-ol polymer having gallate of Leahy and/or Reed in order to enhance the efficacy or properties of the compound.
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amount of flavan-3-ol polymer of Goodrich with the amount of Leahy because Leahy teaches overlapping amount. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
The amount of gallic acid produced by the tannase treatment can be regarded as the amount of the galloyl group in terms of the weight of gallic acid produced by the tannase treatment ([0061] of instant publication). Therefore, it would have been obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amount of tannin of Reed relative to proanthocyanidins in order to obtain the amounts of gallic acid and thus galloyl group. Reed teaches the amounts of tannins and thus depending on the intended purpose and type of formulation, the amounts of gallic acid and thus galloyl group in that tannin would be optimized or adjusted in the absence of criticality evidence. 
In light of the foregoing, instant claims 14, 17 and 19 are obvious over Goodrich in view of Leahy and/or Reed. 

Regarding instant claim 20, it is rejected by Goodrich or with Leahy and/or Reed in view of CN ‘408. 
However, Goodrich or Goodrich with Leahy and/or Reed does not expressly teach measuring step of instant claim 20. The deficiency is cured by CN ‘408. 
CN ‘408 discloses determining procyanidin in a grape seed extract comprising determining total procyanidin in the grape seed extract by adopting a Folin-Ciocalteau method, wherein the content of the procyanidin in the extract is expressed by that of gallic acid; (2) analyzing the content of monomers in the grape seed extract, namely, determining the contents of the gallic acid, catechinic acid, epicatechin and epicatechin gallate by adopting an HPLC method,  which reads the claimed measuring step of instant claim 20 and determining the reaction coefficients of the gallic acid, the catechinic acid, the epicatechin and the epicatechin gallate by adopting a Folin-Ciocalteau method based on the expression content of the gallic acid; and (3) calculating the procyanidine in the grape seed extract (abstract) (instant claim 20). 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
Noted above
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Goodrich or Goodrich/ Leahy and/or Reed with the teachings of CN ‘409 in order to measure the content of gallic acid to determine the amount of procyanidin in the grape seed extract of the applied art. 
Accordingly, instant claim 20 is obvious over Goodrich or Goodrich/Leahy and/or Reed in view of CN ‘408. 
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive for the reasons in the body of action. However, the examiner would like to address the followings: 
Applicant argues Goodrich describes dimeric or trimeric and larger procyanidins but they do not have galloyl group and this prior art also discloses epicatechin gallate but this is monomeric flavan-3-ol having galloyl group, not flavan-3-ol polymer and thus, Goodrich fails to disclose the claimed compound. 
The Examiner responds that from the teachings of the applied art, it is well known that grapeseed extract comprising flavan-3-ol having galloyl or flavan-3-ol polymers and/or hydrolysable tannins are effective to improve intestinal barrier function. For this purpose, Goodrich discloses grapeseed extract comprising flavan-3-ol having galloyl or flavan-3-ol polymers; Leahy teaches grapefruit derived compositions comprising flavonoids such as proanthocyanidins, flavan-3-ols that include catechins, catechins gallate, epicatechin gallate, gallocatechin gallate and combinations thereof; and Reed teaches tannins may have degrees of polymerization of at least 2, 3, 4 or 5, and the tannins in the composition may be exclusively proanthocyanidins, exclusively hydrolysable tannins or combination of both. Therefore, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify monomeric epicatechin gallate of Goodrich with dimeric or polymeric flavan-3-ol having gallate of Leahy and/or Reed in order to enhance the therapeutic efficacy or properties of the compound, in the absence of evidence to the contrary. In this context, the instant specification does not provide a comparison between monomeric flavan-3-ol having galloyl group and polymeric flavan3-ol having galloyl group to show significant therapeutic effects of the claimed flavan-3-ol polymers having galloyl group. Rather the instant specification provides a comparison between the flavan-3-ol polymers with galloyl group and without galloyl group (see Example 6). 
  In light of the foregoing, applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 14, 16, 18 and 19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-15 filed 03/29/2022 of copending application No. 16957529. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite the composition and method for improving intestinal barrier function by using falavan-3-ol polymer. Specifically, both claims require the same material of flavan-3-ol polymer for the same intended purpose of improving intestinal barrier function, and the falvan-3-ol is derived from grape pulp, grape seed coat, and grape seed. Further copending claim 15 recites dose to be administered which would implicitly require instant determining step. The instant claims differ from the copending claims insofar as the copending claim further defines the molecular weight of flavon-3-ol.  However, the claimed flavan-3-ol polymer containing galloyl group has certain molecular weight as supported by the instant specification. Further, the claimed language uses “comprising” which does not exclude the feature of Mw of the flavan-3-ol.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive for the reasons in the body of action including “for examination purpose” on page 5. In particular, copending applications require the administering amounts, which would implicitly require instant determining step. Further, although copending ‘529 does not expressly claim the flavan-3-ol polymer having a galloyl group, its specification refers to “the flavan-3-ol polymer may have a galloyl group” ([0013]) and thus, the claimed “flavan-3-ol polymer” of copending ‘529 embraces such polymer having a galloyl group. 
Accordingly, the rejection is maintained. 

Conclusion
All examined claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613